DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “restoring means” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-13, 15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worth (US Pat No 5,114,055).
Re claim 1, Worth shows a device (Fig. 3) for dispensing a fluid medium, wherein the device comprises a head portion (19) and a base body portion (22), wherein the device further comprises a cavity (1) for receiving the fluid medium, wherein the head portion comprises a dispensing opening (21) leading into the cavity (1) for dispensing the fluid medium, wherein the device further comprises a rod (3) that is displaceable in an axial direction between a first end position and a second end position, wherein a first end portion (3a) of the rod comprises a sealing portion that in the first end position is arranged spaced from the dispensing opening (21) and that in the second end position closes the dispensing opening (21) on a side facing the cavity, wherein a second end portion (at 3) of the rod is guided out of the cavity (1) for coupling the rod to an actuator (col. 3, lines 36-39), wherein the device further comprises a seal (2b/11) formed as a bellows seal for sealing a region of the device which receives the second end portion (at 3) with respect to the cavity (1), wherein the seal (2b/11) is arranged in the region of the cavity (1) and surrounds the rod (3) circumferentially in the region of the cavity (1), wherein the seal comprises a first seal portion (11) and a second seal portion (2b), wherein the first seal portion (11) is connected to the rod (3) such that it is stationary with respect to the rod (col. 3, lines 13-14) and the second seal portion (2b) abuts in a stationary manner against a wall (17/18; col. 3, lines 18-21) delimiting the cavity (1), wherein the seal (2b/11) comprises an area of elasticity between the first seal portion (11) and the second seal portion (2b), wherein the seal (2b/11), in the second end position of the rod (3), is stretched in the axial direction in relation to an initial state of the seal (col. 3, lines 15-18).
Re claim 2, Worth shows the first seal portion (Fig. 3, 11) is connected to the rod (3) with a material fit (col. 3, lines 30-35).
Re claim 3, Worth shows further comprising a restoring means (disclosed in paragraph 0017 of applicant’s specification as a spring; Worth – Fig. 3, 23) for exerting an external force on the rod and the seal in the direction of the second end position (when unpressurized, the rod 1 normally seals the opening 21 under force from the seal and the spring which is seated between seal clamping body 17 and the internal taper of the seal 11 thus applying pressure to the seal and to the rod, see col. 4, lines 5-11), and wherein without the effect of the external force exerted by the restoring means on the rod and/or the seal (Fig. 3, 2b/11), the rod (3) is located in the first end position, or, without the effect of the external force exerted by the restoring means on the rod and/or the seal, the rod is located between the first end position and the second end position (col. 4, lines 5-11; the effect is overcome by the pressurization of the chamber).
Re claim 8, Worth shows the second seal portion (Fig. 3, 2b) is formed as a flange.
Re claim 10, Worth discloses at least a first segment of the area of elasticity of the seal is arranged spaced from the rod in a radial direction (col. 2, lines 54-61).
Re claim 11, Worth shows at least a second segment of the area of elasticity protrudes (Fig. 3, near the lower end of 11) with respect to the first seal portion in the radial direction.
Re claim 12, Worth shows the seal (Fig. 3, 2b/11) has a constant wall thickness in the area of elasticity. 
Re claim 13, Worth shows wherein the area of elasticity has a curvature in a planar cross-section of the seal formed parallel to the axial direction that is described by a center line of the cross-section of the area of elasticity (See annotated figure – while limited by the abilities of the annotation program, the dashed line represents a center line of the cross section of the area of elasticity as it would be in the planar cross-section represented by figure 3 in Worth, the line would be parallel to the plane).

    PNG
    media_image1.png
    792
    665
    media_image1.png
    Greyscale

Re claim 15, Worth shows wherein the area of elasticity comprises a first contact portion (Fig. 3, 11) adjoining the first seal portion and the rod (3) comprises a first anti-friction portion (23; col. 3, lines 30-35), wherein the first contact portion (11) contacts the first anti-friction portion (23) and/or the area of elasticity comprises a second contact portion adjoining the second seal portion and the device further comprises a wall portion surrounding the rod circumferentially, wherein the wall portion comprises a second anti-friction portion and wherein the second contact portion contacts the second anti-friction portion on a side remote from the rod.
Re claim 19, Worth shows a curvature of the center is constant (See annotated figure).
Re claim 20, Worth shows the center line is described by a segment of a quadratic sine function (any curved line can be described by a segment of a quadratic sine function).
Re claim 21, Worth shows a device (Fig. 3) for dispensing a fluid medium, wherein the device comprises a head portion (19) and a base body portion (22), wherein the device further comprises a cavity (1) for receiving the fluid medium, wherein the head portion comprises a dispensing opening (21) leading into the cavity (1) for dispensing the fluid medium, wherein the device further comprises a rod (3) that is displaceable in an axial direction between a first end position and a second end position, wherein a first end portion (3a) of the rod comprises a sealing portion that in the first end position is arranged spaced from the dispensing opening (21) and that in the second end position closes the dispensing opening (21) on a side facing the cavity, wherein a second end portion (at 3) of the rod is guided out of the cavity (1) for coupling the rod to an actuator (col. 3, lines 36-39), wherein the device further comprises a seal (2b/11) for sealing a region of the device which receives the second end portion (at 3) with respect to the cavity (1), wherein the seal (2b/11) is arranged in the region of the cavity (1) and surrounds the rod (3) circumferentially in the region of the cavity (1), wherein the seal comprises a first seal portion (11) and a second seal portion (2b), wherein the first seal portion (11) is connected to the rod (3) such that it is stationary with respect to the rod (col. 3, lines 13-14) and the second seal portion (2b) abuts in a stationary manner against a wall (17/18; col. 3, lines 18-21) delimiting the cavity (1), wherein the seal (2b/11) comprises an area of elasticity between the first seal portion (11) and the second seal portion (2b), wherein the seal (2b/11), in the second end position of the rod (3), is stretched in the axial direction in relation to an initial state of the seal (col. 3, lines 15-18), wherein the device further comprises a restoring means (disclosed in paragraph 0017 of applicant’s specification as a spring; Worth – Fig. 3, 23) for exerting an external force on the rod in the direction of the second end position (when unpressurized, the rod 1 normally seals the opening 21 under force from the seal and the spring which is seated between seal clamping body 17 and the internal taper of the seal 11 thus applying pressure to the seal and to the rod, see col. 4, lines 5-11), and wherein without the effect of the external force exerted by the restoring means on the rod (3), the rod (3) is located in the first end position or the rod is located between the first end position and the second end position (col. 4, lines 5-11; the effect is overcome by the pressurization of the chamber).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Worth (US Pat No 5,114,055) in view of McGuffey (US Pub No 2002/0139818 A1).
Re claim 5, Worth discloses all aspects of the claimed invention but does not show a plurality of inlet openings leading into the cavity, and wherein the inlet openings are arranged circumferentially around the rod.
However, McGuffey shows a plurality of inlet openings (Fig. 1, 50) leading into a cavity (54), wherein the inlet openings are arranged circumferentially around a rod (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of inlet openings arranged circumferentially around the rod as taught by McGuffey, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 6, Worth as modified by McGuffey shows the inlet openings (McGuffey – Fig. 1, 50) are arranged along a circular circumference of a circle (McGuffey - paragraph 0018), and wherein a circular plane of the circle is formed perpendicularly to the axial direction (McGuffey – the plane in which the inlets reside is demonstrated as perpendicular to the axial direction).
Re claim 7, Worth as modified by McGuffey shows an annular channel (McGuffey – Fig. 1, 48) for supplying the liquid medium to the plurality of inlet openings (McGuffey – 50).
Re claims 16 & 17, Worth discloses all aspects of the claimed invention but does not teach an adhesive or that the adhesive is a hot melt adhesive.
However, McGuffey discloses dispensing hot melt adhesive (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Worth dispense a hot melt adhesive as taught by McGuffey to provide for gluing operations.
Re claim 18, Worth as modified by McGuffey shows the annular channel (McGuffey – Fig. 1, 48) surrounds the rod (Worth – Fig. 3, 3) circumferentially.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Worth (US Pat No 5,114,055).
Re claim 14, Worth discloses the claimed invention except for the rod is designed in at least two parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rod designed in at least two parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. No criticality appears to be present for this claim limitation.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, first that Worth teaches a “gaiter” seal and not a bellows seal as claimed, however, a gaiter seal is a bellows seal as evidenced by EP 0327347. Note, this is not a modification to the rejection, merely an evidentiary reference. Next, applicant argues that Worth does not disclose a stationary connection between the extension 11 and the needle valve member 3, however, Worth explicitly discloses this in column 3, lines 13-14 as Worth states “in use, the lower end of the extension 11 will intimately grip the exterior of the needle valve member 3 so that when the needle valve is moved downwardly the extension 11 will be stretched axially as the needle valve member moves longitudinally within the interior of the extension 11.” 
Regarding applicant’s argument of dependent claim 2, applicant states that Worth does not disclose a “material fit” however nowhere does applicant define what is required for a material fit in either the claim or applicant’s disclosure, to which the extension 11 of Worth is held to the valve member 3 via the material of the extension 11 and as such there is a material fit.
Regarding applicant’s argument of dependent claim 3, applicant states “the spring 23 does not exert an external force on the needle valve member and the extension 11 of the seal in the axial direction,” however applicant is mistaken as the spring 23 is seated specifically between the seal clamping body 17 and the inwardly tapered section of the seal 11 as shown in figure 3, to which the spring would directly exert external force on the seal and thus also the rod as the seal is gripped to the rod. Thus as the rod is opened when the chamber is pressurized overcoming the effect of the seal and the spring, once pressure is removed, the seal and the spring with restore the rod back to its closed state.
Regarding applicant’s argument of claim 15, first it should be pointed out that claim 15 recites “and/or” – specifically, “wherein the area of elasticity comprises a first contact portion adjoining the first seal portion and the rod comprises a first anti-friction portion, wherein the first contact portion contacts the first anti-friction portion and/or the area of elasticity comprises a second contact portion…” (emphasis added) – to which the claimed “second contact portion” and what follows this language is not required by the claim. Applicant also states that the spring 23 functions to substantially eliminate sliding of the interior wall surface of the extension 11 relative to the needle valve member 3 and thus “acts as a friction portion of the extension 11 and not as an anti-friction portion of the needle valve member 3.” However, while applicant regards this to have the opposite effect of what is claimed, the claim language does not actually define the effect or intention of the “anti-friction portion” to which by “substantially eliminating sliding” – for which sliding causes friction – it can be said that the spring helps to substantially eliminate friction as well, thus making it anti-friction.
Regarding applicant’s arguments of claim 14, applicant states “Worth does not disclose or arguably suggest a first seal portion that is connected to a first rod part” to which applicant applies the same reasoning that was applied to claim 1, however as explained above the first seal portion does connect to the rod and beyond stipulating that the rod is made in two parts with the first seal portion being “connected” to the first rod part, claim 14 makes no further requirement for what is necessitated by that connection to which the examiner refers to the reasoning above for why the first seal portion is indeed connected to the rod.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752